Citation Nr: 0430922	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  02-18 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left 
shoulder disability.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from October 19, 1972, to 
December 4, 1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 RO decision, which determined that 
new and material evidence had not been received to reopen a 
claim of entitlement to service connection for a left 
shoulder disability.

The veteran requested a hearing at the RO before a local 
hearing officer, but he canceled a hearing scheduled in 
November 2003.  Instead an informal conference was held at 
that time between a decision review officer at the RO and the 
veteran's representative.  In a letter the same month, the RO 
informed the veteran about that conference.  In January 2004, 
the veteran requested a Board hearing, and in July 2004 he 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

Remand is warranted in this appeal to ensure that the veteran 
has been afforded adequate notice under the VCAA, as well as 
to ensure that all pertinent evidence is associated with the 
claims file.

First, after a preliminary review of the record on appeal, 
the Board finds that the RO has not properly apprised the 
veteran of the redefined obligations of the VA, as contained 
in the VCAA, in regard to his claim.  In particular, it is 
noted that the RO's letter that was issued in June 2001 
advised the veteran as to what the evidence must show to 
establish entitlement to service connection on the merits, 
but did not include notification as to what would be required 
to reopen his previously-disallowed claim.  Thus, on remand, 
the RO must ensure compliance with the notice and duty to 
assist provisions contained in the VCAA, to include sending 
any additional letters to the veteran and obtaining any 
additional medical or other evidence, as deemed appropriate.  
Specifically, the RO must ensure that the veteran has been 
notified of what information or evidence is needed from him 
and what the VA has done and will do to assist him in 
substantiating his claim, and must also provide him with 
opportunity to submit any information or evidence in his 
possession that is pertinent to his appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, the statement of the case issued to the veteran in 
August 2002 contains the amended definition of new and 
material evidence, which is codified at 38 C.F.R. § 3.156(a) 
(2004).  The amended definition is not liberalizing, and 
applies only to an application to reopen a finally-decided 
claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It does not apply to this 
veteran's claim, which was received prior to August 2001.  
Thus, the veteran should be furnished the pertinent 
regulations, including the definition of new and material 
evidence, which is applicable to his claim.  

Third, it does not appear that the RO has requested VA 
treatment records identified by the veteran.  The veteran 
maintains that during service he aggravated a pre-existing 
left shoulder disability.  He testified at a July 2004 
hearing that the shoulder was not disabling at the time of 
his service entrance physical examination and that he re-
injured the shoulder a short time later during service.  He 
also testified that "right after" service he began 
receiving treatment for the left shoulder at the Dorn VA 
Medical Center, where he continues to be seen.

Service medical records show that during physical training 
the veteran fell forward on outstretched hands, which 
reportedly caused him great pain in the left shoulder and 
arm.  X-rays revealed an old fracture of the proximal left 
humerus.  He was diagnosed with acute left capsular strain, 
and the doctor recommended a sling for about five days.  A 
subsequent medical board report indicates that the veteran's 
condition existed prior to enlistment and that he did not 
meet the minimal requirements for enlistment.  The 
recommendation was for discharge on the basis of enlistment 
in error.  

In connection with the current appeal, the veteran's 
representative submitted a VA outpatient record dated in 
December 1975, which reflects complaints of worsening left 
shoulder pain.  The veterans' history of injury in 1972 was 
noted.  More recently, the veteran has submitted VA X-ray and 
MRI reports of the left shoulder, which show degenerative 
joint disease at the acromioclavicular joint, post-operative 
or old post-traumatic deformity at the acromion process of 
the scapula, and myositis ossifican at the region of the left 
deltoid muscle.  

Despite the veteran's claims of having received treatment at 
the VA since just after his service discharge, the RO, 
however, has not sought medical records dated earlier than 
1996.  Thus, on remand, the RO should attempt to associate 
any nonduplicative Dorn VA Medical Center records, dated from 
December 1972 and pertinent to the treatment of the left 
shoulder, with the claims file.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed.  This includes advising the 
veteran as to what specific evidence and 
information, if any, he is responsible 
for providing to VA and what evidence VA 
will obtain on his behalf; requesting him 
to submit any relevant evidence in his 
possession; and assisting the veteran by 
obtaining identified evidence to 
substantiate his claim of whether new and 
material evidence has been received to 
reopen a claim of entitlement to service 
connection for a left shoulder 
disability.  In so doing, the RO should 
ensure that the veteran is furnished 
pertinent regulations, including the 
definition of new and material evidence 
(i.e., that in effect prior to August 29, 
2001), which is applicable to his claim.  

2.  The RO should take all appropriate 
steps to obtain copies of treatment 
records from the Dorn VA Medical Center 
dated beginning in December 1972, which 
are relevant to evaluation of the veteran 
for a left shoulder disability.  All 
copies not already obtained should be 
associated with the claims file.

3.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's claim 
on appeal, with consideration of any 
additionally-received evidence.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the RO should 
provide him and his representative with a 
supplemental statement of the case and the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action 


must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



